Title: To James Madison from Samuel Carswell, 9 February 1810
From: Carswell, Samuel
To: Madison, James


SirPhilada. Feby 9th. 1810
An observation has occured to me, on the subject of Mr. Macon’s Bill, that I do not recollect having seen, in the debates of Congress, or elsewhere. As, in my opinion, it involves the dearest Interests of our Country, I would consider myself extremely reprehensible, were I to neglect stating it, to Your Excellcy. You will therefore have the goodness, to excuse the liberty I have taken, in addressing you, on the present occasion.
In the Seventh Article, of the Treaty of Cession of the territory of Louisiana, to the United States, by France, it is agreed, “that the French Ships coming directly from France or any of her Colonies, laden with the produce or Manufactures of France or her said Colonies, shall be admitted during the space of Twelve years in the ports of New Orleans, & all other legal ports of entry within the ceded territory, in the same manner as the Ships of the United States coming directly from France, or any of her colonies.” This privilege is also extended, to the commerce of Spain.
It appears to me, that Mr. Macon’s Bill, in its present shape, is an absolute violation of the above Article, of that treaty, & whether (if it were to pass into a Law) it would not involve the United States in a war with France, or afford that power, a pretext for reclaiming that portion of the territory of the United States, time will discover.
I feel no apprehension, that this will be considered as an improper interference, in Affairs of State, as your own experience of the solicitude, that a friend to his Country entertains for its welfare, will enable you to attribute it, to its proper cause. With the Sentiments of greatest esteem I am Your Ob Hble St
Saml Carswell
